PER CURIAM.
The petition for writ of certiorari is denied on the merits.
Due to petitioner’s apparent abuse of the legal process by his repeated pro se filings attacking the revocation of his parole, this court issued an order directing petitioner to show cause why he should not be prohibited from future pro se filings. State v. Spencer, 751 So.2d 47, 48 (Fla.1999) (requiring that courts “first provide notice and an opportunity to respond before preventing [a] litigant from bringing further attacks on his or her conviction and sentence.”). Petitioner’s response to the show cause order does not provide a legal basis to prohibit the imposition of sanctions.
As such, because petitioner’s continued and repeated attacks on his parole revocation have become an abuse of the legal process, we hold that he is barred from future pro se filings in this court challenging the 2001 revocation of parole from the judgment and sentence imposed on December 19, 1979, in Leon County Circuit Court case number 76-00450. The Clerk of the Court is directed not to accept any future filings concerning this case unless they are filed by a member in good standing of The Florida Bar. Petitioner is warned that any filings which violate the terms of this opinion may result in a referral to the appropriate institution for disciplinary procedures as provided in section *623944.279, Florida Statutes. See Fla. R.App.P. 9.410.
ROBERTS, WETHERELL, and ROWE, JJ., concur.